Citation Nr: 0530317	
Decision Date: 11/10/05    Archive Date: 11/30/05	

DOCKET NO.  93-12 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for spondylolisthesis 
with right sciatica at L5 - S1, currently evaluated at 
20 percent.

(The issue of entitlement to a waiver of recovery of an 
overpayment of pension benefits, calculated in the amount of 
$23,497, will be the subject of a separate appellate 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the benefit sought on 
appeal.  The veteran, who had active service reportedly from 
February 1973 to November 1983, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.


REMAND

A preliminary review of the record discloses that an April 
1993 rating decision denied an increased evaluation for the 
veteran's back disability.  The veteran expressed 
disagreement with that determination and filed a Substantive 
Appeal in June 1993 following the issuance of a Statement of 
the Case.  The veteran presented testimony at a hearing at 
the RO in September 1993 and the RO issued a Supplemental 
Statement of the Case in March 1994.  While the veteran's 
representative completed a VA Form 1-646 (Statement of 
Accredited Representation in Appealed Case) in May 1994, this 
matter was never referred to the Board for appellate review, 
and indeed is not currently certified to the Board for 
appellate review when the case was forwarded to the Board to 
address the issue of a waiver of recovery of an overpayment 
of pension benefits.  As such, the Board finds that this 
matter is in appellate status.

Significantly, in the interim, there have been changes in the 
law pertaining to adjudication of VA claims, for example, the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), as well as changes in the regulations and the 
schedular criteria used to evaluate back disabilities.  It is 
also possible that there are additional treatment records 
pertaining to the veteran's back generated since March 1993, 
the date of the most recent VA examination for the veteran's 
back.  The Board is also of the opinion that a more recent VA 
examination would be helpful in determining the current 
severity of the veteran's back disability.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the veteran will be notified when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  In connection with the veteran's 
claim for an increased evaluation for his 
back disability, the RO should ensure 
that the notification and assistance 
requirements of the VCAA are satisfied as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as with 
the guidance from the United States Court 
of Appeals for Veterans Claims in 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The RO should contact the veteran and 
inquire as to whether he has received 
treatment for his back since the March 
1993 VA examination.  The RO should 
obtain and associate with the claims file 
any records identified by the veteran.

3.  The veteran should be afforded an 
examination of his lumbar spine to 
ascertain the severity and manifestations 
of that disability.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished, and the examiner is 
requested to report complaints and 
clinical findings in detail.  The 
examiner is further requested to comment 
on the presence or absence of flare ups 
of pain, weakness, excessive fatigability 
with use, incoordination, painful motion, 
and pain with use, and attempt to offer 
an opinion as to whether these factors 
produce any additional limitation of 
function, and if so and possible, express 
that limitation of function in additional 
degrees of limitation of motion.  The 
examiner should also comment on whether 
the veteran's back disability has caused 
any incapacitating episodes, defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician, 
and quantify the number of such episodes.  
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  

4.  The RO should consider the veteran's 
claim for an increased evaluation based 
on the criteria that was in effect when 
the veteran filed his claim for an 
increased evaluation in February 1993, as 
well as the schedular criteria that went 
into effect in September 2002 and 
September 2003.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case that includes all of the 
pertinent schedular criteria used to evaluate the severity of 
the veteran's disability, and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.  

The purpose of this REMAND is to procure additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



                       
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

